Per Curiam,
The appellants were members of San Michele Di Serrastretta No. 329, of Steelton, of the Order of the Sons of Italy. They were expelled from the order by the action of its grand arbitration committee, authorized by the laws of the society to pass upon accusations that had been made against them. In their bill filed in the court below they alleged that they had been illegally expelled, and its prayer was for their reinstatement and other relief. It was dismissed because they had “not exhausted the remedy provided by the rules and regulations of the order.” They had not appealed from the action of the grand arbitration committee to the supreme arbitration committee, as they were permitted to do by one of the laws of the organization. On the oral argument before us their learned counsel admitted this to be true. Their bill was, therefore, properly dismissed: Beeman v. Supreme Lodge, 215 Pa. 627.
Decree affirmed at appellants’ costs.